Opinion by
Jacobs,
This appellant was convicted following a bench trial on charges of aggravated robbery and burglary. Arguing in this direct appeal that the evidence presented was insufficient to sustain the verdict, the appellant urges that this Court cannot in good conscience refuse his claim because a co-defendant’s motion, in arrest of judgment was granted by the judge “when the evidence introduced [was] identical as to both defendants.”
We agree that the evidence presented was substantially identical as to both defendants. In Commonwealth v. Meadows, 232 Pa. Superior Ct. 292, 331 A.2d 827 (1974), we vacated the order of the court which granted the co-defendant’s motion in arrest of judgment ; and, finding the evidence sufficient to sustain the verdict, we reinstated that verdict. We make the same finding as to the appellant herein.
*147Judgment affirmed.
Van der Voort, J., did not participate in the consideration or decision of this case.